Citation Nr: 1602201	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a left thyroid nodule, and if so, whether service connection is warranted.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, February 2011, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, respectively, awarded service connection for bilateral hearing loss and assigned a noncompensable disability rating, denied the Veteran's claims for service connection for diabetes mellitus, hypertension, and bilateral peripheral neuropathy of the upper and lower extremities, and denied service connection for a left thyroid nodule.  Jurisdiction subsequently transferred to the RO in Houston, Texas.  

A hearing was held on July 15, 2015, in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for diabetes mellitus, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2015 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran expressed his desire to withdraw the appeal of the issue of entitlement to service connection for a left thyroid nodule, implicitly also withdrawing the appeal of the issue of whether new and material evidence had been submitted sufficient to reopen the claim of entitlement to service connection for a left thyroid nodule.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of whether new an material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a left thyroid nodule, and if so, whether service connection is warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  

At the July 2015 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a left thyroid nodule, thus, implicitly withdrawing his appeal as to the preliminary issue of whether new and material evidence had been submitted sufficient to reopen the claim for service connection for a left thyroid nodule.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the request to reopen a claim for entitlement to service connection for a left thyroid nodule must be dismissed.  


ORDER

The appeal of the claim to reopen the issue of entitlement to service connection for a left thyroid nodule is dismissed.


REMAND

Reasons for remand:  To conduct additional development pursuant to M21-1MR regarding verification of herbicide exposure on a factual basis; to obtain relevant outstanding VA treatment records; and to provide the Veteran with a supplemental VA audiological examination. 

I.  Service Connection Claims

The Veteran asserts that he is entitled to service connection for diabetes mellitus, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities as caused by either exposure to radiation or herbicides during active military service in the Republic of Korea between June 1968 and June 1969.  With regard to the theory of entitlement to service connection due to radiation exposure, the Veteran argues that he served near the Korean Demilitarized Zone (DMZ), so as to allow for presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, and also that he was exposed to Agent Orange used as a defoliant around the perimeter of the Korean bases to which he traveled to perform duties relating to operation readiness inspections.  

The Veteran's service personnel records confirm that the Veteran served under a military occupational specialty of HAWK CW (continuous wave) radar mechanic with Battery C 2nd Battalion (Hawk) 71st artillery division in Korea between June 1968 and June 1969.  Although the RO appears to have provided notice and conducted sufficient development as to whether service connection was warranted on a presumptive basis as due to exposure from service on or near the Korean DMZ, the development called for with regard to the Veteran's assertion of exposure to herbicides allegedly sprayed at the perimeters of Camp Casey, Camp Red Cloud, and Camp Warner appears incomplete.

As to whether the Veteran was actually exposed to herbicides during service, VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ. Specifically, the RO is to ask the veteran for the approximate dates, location, and nature of the alleged exposure.  If that information is provided, the RO is instructed to furnish the veteran's detailed description of exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  As a final step for verifying herbicide exposure on a factual basis, the RO is to either send a request to the Joint Services Records Research Center (JSRRC) for verification, or refer the case to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Neither of these final actions appear to have been taken, despite the Veteran's description of exposure to herbicides sprayed by civilian Korean contractors during his military service in Korea.  On remand, the AOJ should complete the development required for claims regarding herbicide exposure on a facts-found basis, at locations other than Vietnam or the Korean DMZ.

II.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected bilateral hearing loss.

In support of his claim, the Veteran submitted the results of July 2015 private audiological testing from the New Sound Hearing Aid Centers, demonstrating word recognition scores of 76 percent for the right ear and 68 percent for the left ear, and pure tone thresholds, in decibels, of the following:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
20
40
45
60
60
51.25  
LEFT
20
40
60
70
70
  60

An examination for evaluating hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  Speech recognition ability must be measured using the Maryland CNC word list.  See id.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id.  

The private report specified that the NU-6 word list was used, rather than the Maryland CNC word list, in determining the Veteran's word recognition scores.  Therefore, the Board finds that it is not "unclear" whether or not the test utilized the Maryland CNC word test, and the report does not allow for evaluation of hearing impairment for VA purposes per 38 C.F.R. § 4.85.  However, as private pure tone threshold testing performed in July 2015 demonstrates a greater degree of hearing impairment as compared with the most recent February 2014 VA audiological examination, the Board finds that remand is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (veteran is entitled to new VA examination where there is evidence that the disability has worsened since the last VA examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination to allow for fully informed evaluation).   In so finding, the Board recognizes that a VA hearing test was conducted in June 2015, but the report indicates that word recognition scores were found using the NU-6, as opposed to the Maryland CNC, word list.   

The Board additionally notes that relevant VA treatment records have not been associated with the Veteran's claims file.  VA treatment records from August 2011 and November 2011 indicate diagnostic reports from audiology evaluations performed were scanned into Vista Imaging.  Documents viewable through Vista Imaging which have not been associated with the claims file are not accessible by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ must associate the referenced reports with the claims file, as well as any other audiological reports from the appeal period contained within Vista Imaging which have not yet been associated with the record.  Additionally, as the Board is remanding the claim for further development, the AOJ should also obtain any updated VA treatment records, and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from June 2015 to the present.  Additionally, obtain a copy of the scanned reports from Vista Imaging or any other appropriate electronic records system, which include the following:  August 2011 and November 2011 scanned audiological diagnostic reports, as well as any other scanned record relating to the Veteran's hearing acuity from April 2010 to the present which has not yet been associated with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per M21-1MR provisions.  Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his confirmed periods of service at Camp Warner and Camp Red Cloud, and alleged service at Camp Casey.

The Veteran's service personnel records, and a summary of his allegations regarding herbicide exposure at these locations, specifically, that he suffered exposure to herbicides (allegedly Agent Orange) sprayed along the perimeter of these camps by civilian Korean contractors, should be provided. 

Any response from JSRRC (positive or negative) should be associated with the claims file.  If there is insufficient information available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the record.

3.  Schedule the Veteran for a VA audiological examination with an appropriate VA audiologist to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also discuss the functional effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  The examiner must include in the examination report the rationale for any opinion expressed.  

4.  After completing all of the aforementioned, conduct any additional development deemed necessary, then readjudicate the claims for entitlement to an initial compensable evaluation for service connected bilateral hearing loss and entitlement to service connection for diabetes mellitus, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


